Fowler, J.,
delivered the opinion of the Court.
Henry C. Gibson and his wife, executed on the ninth of July, 1881, an instrument of writing purporting to be a lease for ninety-nine years, renewable forever, to an alleged corporation called “ The Temple Building & Loan Association of Baltimore County,” reserving an annual rent of one hundred and eighty-seven dollars and fifty cents. It *74appears that the lessee never became a corporation in fact or in law, because of the failure to record the certificate of incorporation. Code, Art. 23, sections 44 and 45; Boyce vs. Trustees, etc., of the M. E. Church, 46 Md., 359; Isaac et al., Trustees vs. Emory et al., 64 Md., 333. And therefore no title passed to the supposed corporation by the lease of Gibson and wife of the 9th July, 1881. The reversion in fee is now vested in the appellant, and the leasehold interest is in the appellee corporation. The latter filed a bill in the Circuit Court No. 2 of Baltimore City to compel the appellant to execute and deliver to it a confirmatory lease of the ground mentioned and described in said lease from Gibson and wife to the “ Temple Building and Loan Association.” To this bill the appellant demurred, and the principal ground of her demurrer is that if a confirmatory lease is now executed the ground rent reserved thereby will, by virtue of the Act of 1888, chapter 395, become redeemable after the expiration of ten years, at six per cent. The Court below (Wicices, J.,) overruled this demurrer, and the facts alleged in the bill having been admitted by the appellant in open Court, and she having waived her right to plead to or answer the bill, the execution of the confirmatory lease was decreed as prayed. We think there can be no serious question as to the correctness of the action of the Court below.
The Act of 1888, chapter 395, by its egress terms applies only to rents reserved by leases made after its passage. And,, inasmuch as the bill in this case does not ask for, nor the decree appealed from require, the execution of a new lease, but only the confirmation of the lease which was in contemplation of the parties to the original agreement made long before the Act in question was passed, we are all of opinion that said Act has no application whatever to a case like this.
The lease of July, 1881, from Gibson and wife, being void for the reason already mentioned, we can see no rea*75son why the appellant should' not be required to execute the confirmatory lease as prayed.
(Decided 14th March, 1894.)

Decree affirmed, with costs to appellant, as agreed by the parties.